Title: To Thomas Jefferson from Henry Dearborn, 4 April 1804
From: Dearborn, Henry
To: Jefferson, Thomas


            
              Sir 
              Washington April 4th. 1804
            
            In conformity to your note of the 1st. inst. I have made such an apportionment of the three thousand dollars appropriated for exploring Louisiana as appeared to me most expedient, which I herewith enclose. the scantiness of the fund renders it necessary to calculate on a future appropriation for the pay of the two Gentlemen to be imployed, after the end of the present year.—I had written to Doctr. Hunter to procure under the direction of Mr. Patterson, the necessary Instruments. I have now requested him to procure and take with him, the articles proper for Indian presents, and several other articles necessary for the expedition. I will write again to Mr. Dunbar and inform him of the arrangements made, and authorise him to draw on this department for such part of the fund as may be necessary for him to expend in the outfit, or to receive towards the pay of the persons imployed. I presume that it is intended that the two gentlemen imployed shall be allowed in addition to their pay, the necessary expences for provisions &c. on their tour, a considerable part of which will be included in the outfit.—
            with the most respectful consideration I am Sir Your Obedt. Servt.
            
              H. Dearborn 
            
           